Citation Nr: 1619492	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-25 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected PTSD.  


REPRESENTATION

Veteran represented by:	Michael J. Woods, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from August 1989 to December 1989, and on active duty from October 2002 to August 2003, and from March 2006 to June 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to an increased evaluation in excess of 70 percent for PTSD and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's obstructive sleep apnea is causally related to his service-connected PTSD.  


CONCLUSION OF LAW

The criteria to establish service connection for obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim. 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition of the Veteran's claim to of entitlement to service connection for obstructive sleep apnea, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to this issue.  As the other issues on appeal are being remanded, no discussion of VA's notice or development actions regarding these issues is necessary at this time.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The Veteran claims his obstructive sleep apnea had onset as a result of his service-connected PTSD.  Having fully reviewed the record, the Board ascertains a sufficient basis upon which to grant service connection for this disability.  

The Veteran underwent a sleep study in January 2013 at a private treatment center.  Documentation of this study reveals a diagnosis of obstructive sleep apnea.  The attending physician recommended the use of a CPAP machine.  This record satisfies the first element of service connection, present disability.  

There are two medical opinions of record regarding a causal link between the Veteran's service-connected PTSD and his sleep apnea.  First, VA provided a medical opinion for the Veteran's claim in July 2013.  The examiner reviewed the Veteran's claims file.  After review, the examiner opined that it was less than likely that the sleep apnea was permanently aggravated or a result of any event in service or service-connected disability, to include the Veteran's PTSD.  The examiner cited to medical literature that pointed to sleep apnea's association with obesity, obstruction of the nasal or oropharyngeal passages by adipose tissue, anatomic positioning resulting in obstruction, and swelling or hypertrophy of the upper airway.  Of these risk factors, the examiner pointed to the Veteran's progressive weight gain as the likely contributing factor to the diagnosis of sleep apnea.  The examiner provided citations to medical literature to support her conclusions.

Conversely, a February 2016 private opinion from Dr. H.S. was submitted.  Dr. H.S. disagreed with the findings of the July 2013 VA opinion, finding that medical research did find common association between PTSD and obstructive sleep apnea.  He cited one study that found an arousal-based mechanism initiated by PTSD that promotes the development of obstructive sleep apnea in trauma survivors.  Dr. H.S. also cited to studies showing decreased PTSD and obstructive sleep apnea symptoms upon CPAP treatment, providing further evidence of the comorbidity of these conditions.  Dr. H.S. also cited to an interview conducted with the Veteran, in which the Veteran informed him that the CPAP mask would make him feel suffocated and trapped, causing him to panic and rip the mask off during nightmares.  This would occur several times per week.  Some nights he would be precluded from wearing his CPAP masks due to PTSD symptoms.  Dr. H.S. noted that this would lead to poor control of obstructive sleep apnea, increasing the severity of the symptoms and impairment such as daytime sleepiness and difficulty with focus and concentration.  Dr. H.S. acknowledged the July 2013 VA examiner's conclusion that obesity was a contributing factor.  Dr. H.S. argued that it was not the sole cause of the condition.  Accordingly, Dr. H.S. opined that it was more likely than not that the Veteran's service connected PTSD aided in the development of obstructive sleep apnea, as well as aggravated the Veteran's sleep apnea.  

The Board notes that there are two contrary medical opinions of record.  Both examiners cited their review of Veteran's medical file, cited to relevant evidence, and provided a detailed rationale for their conclusions.  Both opinions are thus significantly probative.  As such, the Board finds that the evidence is in a state of relative equipoise, and resolving all reasonable doubt in the Veteran's favor, the element of causation has been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Veteran has a present disability of obstructive sleep apnea that is causally related to his service-connected PTSD.  Hence, service connection is warranted.  


ORDER

Service connection for obstructive sleep apnea is granted.  


REMAND

Regrettably, a remand is necessary for the Veteran's claim of entitlement to an evaluation in excess of 70 percent for his PTSD.  The Board is unable to determine the severity of his PTSD based on the evidence of record.  Of record is a March 2012 PTSD disability benefits questionnaire.  In it, the examiner finds that Veteran had a GAF score of 49, was 100 percent disabled due to chest pain, and had a poor prognosis.  In the same descriptive paragraph, the examiner also cited to the Veteran's residuals of a traumatic brain injury (TBI), his headaches, memory difficulties, and poor concentration.  The examiner then opined that the Veteran's psychiatric disability resulted in total occupational and social impairment.  The examiner also noted that it was not possible to differentiate what portion of occupational and social impairment was caused by the Veteran's service-connected TBI because no medical records were provided for the examination.  In a June 2012 PTSD disability benefits questionnaire, the examiner found that the Veteran's psychiatric condition resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  At that time, no diagnosis of TBI was rendered.  

Because the Veteran actually is service-connected for residuals of a TBI, the RO requested a clarifying opinion in order to distinguish the symptoms attributable to the Veteran's service-connected PTSD and his service connected residuals of a TBI.  In January 2013, an examiner opined that the Veteran had nightmares, flashbacks, exaggerated startle response, hypervigilance, recurrent recollections, and irritability as a result of his PTSD.  The TBI symptoms were tinnitus, headaches, memory loss, and photophobia.  But the examiner did not assess or indicate the severity of the Veteran's PTSD as distinguished from his service-connected residuals of a TBI.  On remand, an examination that distinguishes the Veteran's PTSD symptoms and evaluates the present severity of this disability must be conducted.  

Next, the Veteran has not been afforded an examination for his hypertension claim.  In a March 2012 statement, he described having high blood pressure since he returned from Afghanistan in 2007.  The Veteran's service personnel records indicate combat service in Afghanistan in March 2007 and discharge in June 2007.  This constitutes a report of a diagnosis of hypertension either during or shortly after his active service.  Remand is required to obtain an initial VA examination for the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact any VA Medical Center from which the Veteran has received treatment since June 2007 and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must assess the severity of the PTSD without considering the symptoms of his service-connected TBI.  If the symptoms cannot be differentiated, the examiner should indicate as such in the report and explain why.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the hypertension had its onset in or was caused by the Veteran's military service.  

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the hypertension manifested within one year of separation from active duty in June 2007.  

The examiner must specifically address the Veteran's contention that he had high blood pressure since he finished his tour in Afghanistan in 2007.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


